Citation Nr: 1820445	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-28 585	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a stomach condition, claimed as a peptic ulcer.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to July 1998 and from February 2002 to June 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In October 2009, the Veteran testified before a Veterans Law Judge sitting at the Board's central office in Washington, D.C, who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In May 2011, the appellant was notified that the VLJ who conducted his hearing was no longer employed by the Board.  The letter also informed the Veteran that he was entitled to another hearing before a VLJ who would participate in the final determination of his case, should he so desire.  See  38 C.F.R. § 20.707 (2017).  The Veteran was given 30 days to reply to the letter, but no response was received.  The Board therefore concludes that the Veteran does not desire another hearing and will proceed accordingly.  In any event, as the Veteran has withdrawn his claim, his claim is not prejudiced by the lack of another hearing.

This appeal was remanded by the Board most recently in July 2011 for further development and is now ready for disposition.


FINDING OF FACT

On December 14, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification dated October 25, 2016 from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the appellant, through his authorized representative, has stated that the grant of service connection for irritable bowel syndrome (IBS) satisfies his claim for service connection for a peptic ulcer.  He has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


